Citation Nr: 0908235	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  00-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 14, 1990 
for a total rating based on individual unemployability (TDIU) 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1964.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In March 2001, the Board issued a decision denying effective 
dates prior to February 14, 1990 for a 60 percent evaluation 
for lumbosacral strain, and a TDIU. By order dated June 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's March 2001 decision. 

A November 2002 Board decision again denied earlier effective 
dates for the benefits at issue. By order dated December 
2004, the Court affirmed the Board's decision pertaining to 
assignment of a 60 percent evaluation for lumbosacral strain, 
and vacated and remanded the Board's decision with respect to 
an earlier effective date for a TDIU. 

In a September 2005 decision, the Board determined that the 
Veteran filed an original claim for TDIU as of February 2, 
1983, and remanded the matter of entitlement to an effective 
date prior to February 14, 1990 for a TDIU. The RO (via the 
Appeals Management Center) completed the requested 
development, and has returned the case to the Board. 

In January 2009, the Veteran provided additional evidence 
consisting of a December 2008 medical opinion from a 
physician affiliated with a private hospital, along with a 
waiver of RO initial consideration. 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).



Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Board presently REMANDS the claim to the RO via the 
Appeals Management Center for consideration by the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b). 


REMAND

The Veteran seeks an effective date earlier than February 14, 
1990 for the grant of a total disability rating. 

The claims file reflects that the Veteran's lumbosacral 
strain was evaluated as 20 percent disabling from July 10, 
1978 through February 13, 1990. Following a series of RO 
rating decisions, and the Veteran's appeal of the matter, the 
rating was increased to 60 percent from February 14, 1990. 
The Veteran's lumbosacral strain represents his only service-
connected disability. Consequently, the circumstances of this 
case did not satisfy the schedular criteria for a TDIU before 
February 14, 1990. The potential availability of a TDIU 
before then must therefore take into account the provisions 
for an award of a total disability rating on an 
extraschedular basis. See 38 C.F.R. § 4.16(b). 

The general provision for assignment of effective dates 
permits an effective date for an award of increased 
compensation of the date the claim was received or when 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400(o)(1) (2008). An 
exception applies, however, when evidence demonstrates a 
factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of the claim 
for increased compensation. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).
In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
U. S. Court of Appeals for the Federal Circuit held that an 
informal TDIU claim has been filed when a claimant submits 
evidence of a disability and makes a claim for the highest 
rating possible, and further submits evidence of 
unemployability, an informal claim is set forth pursuant to 
38 C.F.R. § 3.155(a) and VA must consider entitlement to a 
TDIU. See also Norris v. West, 12 Vet. App. 413, 421 (1999).
Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2008). 
If the claimant does not meet the minimum percentage rating 
requirements of            § 4.16(a) for consideration of a 
TDIU, he or she may still be entitled to the benefit sought 
where the circumstances of the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2008). VAOPGCPREC 6-96 (Aug. 
16, 1996). See also Floyd v. Brown, 9 Vet. App. 88, 95 
(1995). 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. 
Other factors that receive consideration in determining 
whether a Veteran is unemployable include his employment 
history, level of education and vocational attainment. See 38 
C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-32 (1991). By comparison, the impact of any 
nonservice-connected disabilities, or the Veteran's age, are 
not factors taken into consideration for this purpose. 38 
C.F.R. §§ 3.341, 4.16, 4.19.
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See 
Faust v. West, 13 Vet. App. 342, 355 (2000).  See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining substantially gainful 
employment as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides").

Throughout the course of proceedings since submission of the 
claim on February 2, 1983, the Veteran has submitted several 
statements from family members and acquaintances detailing 
the makers' observations of the Veteran's back pain and its 
effect on activities of daily living and employability.

The law provides that upon receipt of evidence of any kind, 
the evaluation of such evidence must follow a two-step 
analysis, prior to determining its probative value in light 
of all other evidence of record: (1) whether evidence is 
competent and; (2) whether such evidence is credible. Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.") 

 "Competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience." Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  


As an aside, the Board is obligated to review the entirety of 
the claims folder. Although the date of claim has been 
identified as February 2, 1983, the Board has included 
several statements which predate the identified date, as they 
bear upon the Veteran's claim of continued unemployability.

The lay statements from family members and acquaintances are 
competent. 
These statements include a March 1983 letter from the 
Veteran's sister, indicating that the Veteran's back had 
continuously worsened since service and that the Veteran was 
confined to bed; a February 1981 statement from an 
acquaintance indicating that the Veteran could not climb 
stairs and would lay down after performing any physical 
activity; an October 1981 statement from the Veteran's ex-
spouse indicating that she was divorcing the Veteran because 
of continued back problems; a February 1983 statement from 
the Veteran's friend D.R.D. who reported that the Veteran 
could sometimes not leave his bed due to back pain; a 
statement received in March 1983 authored by the Veteran's 
sister indicating that the Veteran had been confined to bed 
because of back pain; a July 1979 statement from a 
prospective employer indicating the Veteran was not suitable 
for employment in the upholstery trade due to physical 
problems; a similar statement received in March 1983 from 
another prospective employer indicating that the Veteran 
could not be employed to perform duties involving lifting and 
driving; a February 1981 statement, received in March 1983 
from P.B.S., an attorney who stated that he provided free 
legal services to the Veteran and that the Veteran had been 
unable to work at times because of back symptoms; a February 
1983 statement from Rev. D.J.K., indicating that the Veteran 
could not be employed in the ministry-run furniture repair 
shop due to back pain, and that the Veteran was otherwise 
unable to "do much work." 

There are numerous letters on file from potential employers 
who apparently considered and rejected the Veteran's job 
application because he was physically incapable of carrying 
out occupational duties. Several of these letters are from 
furniture manufacturing and repair businesses, the field in 
which the Veteran was once employed. 

In addition, the medical evidence of record includes March 
1981 correspondence from Dr. G.B., a private physician 
evaluating the Veteran, indicates that he had back pain 
radiating into both knees, which had required him to restrict 
his activities at work. The physician observed that lumbar 
motion was limited with complaints of low back pain. 
Inconstant spasm in the paravertebral musculature was noted. 
X-ray studies revealed narrowing of the lumbosacral disc 
space. The physician indicated that it was not possible to 
confirm whether the current pathology was associated with the 
Veteran's 1962 initial injury during service.

There are on file a series of medical evaluation reports 
prepared by the Louisiana Department of Veterans Affairs. A 
July 1978 report states a diagnosis of chronic thoracolumbar 
strain with a prognosis listed of fair. Another report that 
month states the same diagnosis, with prognosis unknown due 
to no follow-up care.
An April 1981 evaluation report from Dr. I.C. (another 
physician mentioned in the preceding medical opinions) states 
a diagnosis of lumbosacral strain, and a compression fracture 
of intervertebral disc L5-S1. The prognosis was guarded.         
A July 1981 report similarly identifies the diagnosis of 
chronic low back strain, lumbosacral area and states a 
prognosis of unfavorable. 

An April 1981 VA orthopedic examination states a diagnosis of 
chronic lumbosacral strain, and negative for disc disease. 
The Veteran described having severe back pain requiring that 
he utilize bed rest and medication. At that time, range of 
motion testing revealed lumbar spine flexion to 45 degrees, 
extension to 15 degrees, lateral flexion bilaterally to 35 
degrees, and rotation bilaterally 35 to 40 degrees. An x-ray 
showed mild scoliosis and otherwise preservation of the disc 
spaces.

A September 1984 decision of an RO Committee on Waivers 
provided for waiver of indebtedness of VA mortgage insurance 
benefits in the amount of approximately $1,000 based on the 
Veteran's reported financial hardship, and an inability to 
work due to his service-connected disability. 

The record indicates that the Veteran failed to report to a 
September 1988 VA examination intended to evaluate the 
severity of his back disorder. There is no notation as to why 
he did not attend the examination, or that it was 
rescheduled. 

An October 1989 VA outpatient report indicates complaints of 
exacerbation in low back pain, and leg radiation. A December 
1989 neurological consultation in response to complaints of 
radiculopathy into the upper and lower extremities provides 
an assessment of rule out carpal tunnel syndrome, and rule 
out peripheral neuropathy. Also indicated was that the 
Veteran had complained of radiation of back pain to the lower 
extremities for years.

An April 1990 VA examination revealed complaints of 
difficulty bending and walking as a result of back pain. Rage 
of motion on forward flexion was to 30 degrees, and there was 
poor progression of movement of the spine. Muscle function 
was generally fine absent some spasms of the parathoracic 
muscles. A notation to the examination report states that the 
Veteran had been unemployed one year because of his back 
condition.

In a formal August 1990 TDIU application (VA Form 21-8940) 
the Veteran reported that he last worked full-time in 1972 
when he was self-employed. He described as functional 
limitations inherent in his service-connected disability that 
he could no longer lift heavy furniture or bend over, could 
no longer drive, and often had difficulty in concentrating 
due to the pain. He indicated that his level of education was 
a GED that he had received during his military service.

A September 1991 VA examination of the spine indicated the 
Veteran described worsening back pain, with radiation to the 
bilateral extremities over the past two years. He 
demonstrated forward flexion to 45 degrees, backward 
extension to 10 degrees, right lateral flexion 30 degrees, 
left lateral flexion 20 degrees, and bilateral rotation 30 
degrees. The diagnosis was chronic low back pain, and lumbar 
strain.

The November 2007 opinion of Dr. P.C., a private consultant 
physician affiliated with an emergency medical department, 
states that he had reviewed the pertinent medical and 
layperson evidence regarding the Veteran's ongoing problem of 
low back pain. He observed that the March 1981 report of a 
treating physician included radiographic imaging that 
demonstrated narrowing of the lumbosacral disc space, and 
noted that the Veteran had to restrict his activities at 
work. Also, April 1981 reports from other physicians 
described the Veteran's prognosis as guarded and unfavorable 
respectively. A 1983 layperson's statement commented on the 
Veteran's continued complaints and physical manifestations of 
low back pain. An October 1989 treatment record later noted 
x-ray evidence of continued degenerative disc disease, and 
neurological evidence of decreased deep tendon reflexes at 
the level of the left patella tendon corresponding to 
radiculopathy. 

The consulting physician then observed that degenerative 
disease of the lumbar spine was a progressive disorder often 
precipitated by a traumatic event. He concluded that based on 
the preceding evidence, it was his opinion that the Veteran's 
low back pain more likely than not caused his unemployability 
from 1983 through 1990. According to the physician, it was 
clear the Veteran had physical and radiographic 
manifestations of lumbar disc disease as early as March 1981. 
Without appropriate treatment or rehabilitation, the 
physician deemed it highly unlikely that the Veteran's 
symptoms would have improved to the point where he was 
employable.

There is also an August 2008 opinion of a VA physician on 
file addressing the issue of employability. The examiner 
indicated his review of VA medical records and other records, 
although not service treatment records or private medical 
records. He expressed the opinion that the Veteran's lumbar 
spine disorder did not preclude employment from 1981 until 
1990. The stated rationale was that looking back to 1981 as 
Dr. P.C. had done at a badly deteriorated spine, it was no 
more than "guesswork" whether the Veteran had been able to 
work. In addition, two separate physicians were on record in 
1981 as not having commented that the Veteran was too 
disabled to work, and these treatment providers had the 
advantage of seeing the patient and not just the x-rays at 
that time. The examiner found that Dr. P.C.'s comment that 
trauma was often followed by a traumatic event needed to be 
balanced by the fact that the majority of degenerative disc 
disease was not due to a single traumatic event. The examiner 
identified an injury involving a fractured femur as more 
likely to have prevented the Veteran from working.

In a December 2008 supplemental statement Dr. P.C. further 
stated that he had relied on the conclusions of the treating 
physicians from 1981 that the Veteran had degenerative joint 
disease of lumbar spine, and that their conclusions were 
bolstered by contemporaneous radiographic evidence of disc 
space narrowing at the L5-S1. The evaluating physician 
indicated that he had also reviewed communications from at 
least five potential employers who had refused the Veteran 
employment solely due to his low back pain. According to the 
physician, the VA examiner's assessment that his earlier 
opinion was mere "guesswork" was not consistent with the 
facts available as there was no reference in the 1981 
physicians' statements to employability whatsoever. 
Furthermore, the examiner's conclusion that the Veteran's 
femur fracture was more likely to have prevented employment 
was utterly refuted by the potential employers who 
unanimously referenced the Veteran's back pain, and not once 
hip or leg pain as a reason for not hiring him. He reiterated 
the conclusion that the Veteran's low back pain more likely 
than not caused his unemployability from 1983 through 1990.

The evidence thus suggests that for the period beginning 
February 2, 1983 and thereafter, the Veteran may have been 
unemployable by reason of service-connected disability 
without meeting the schedular criteria. Accordingly, the 
claim is REMANDED for the following:

The RO/AMC will undertake any appropriate 
development or other preparation action, 
and submit the claim to the Director of 
the Compensation and Pension Service for 
consideration of the provisions of 38 
C.F.R. § 4.16(b) regarding the effective 
date of a total disability rating. If any 
such action does not resolve the claim, 
the RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



